Citation Nr: 0330682	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-14 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1966 to October 
1969.  He received the Purple Heart medal, and combat 
infantryman badge.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for PTSD.  

The Board notes that in a formal claim received in February 
2001 the veteran claimed entitlement to compensation for 
"nerve disorder - numbness in feet/legs."  He was granted a 
non-service pension based on Guillain-Barre syndrome.  
However, it is unclear whether the veteran also seeks 
entitlement to service connection for his neurological 
disorder.  This issue is referred to the RO for appropriate 
action.  


REMAND

The requirements for service connection for PTSD are laid 
out at 38 C.F.R. § 3.304(f) (2003).  Under that regulation, 
service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an in-service 
stressor, and credible supporting evidence of the claimed 
stressor.  The stressor will generally be conceded where, as 
in this case, the veteran engaged in combat, and the claimed 
stressor relates to combat.  38 C.F.R. § 3.304(f)(1).  

The current record contains no medical evidence of PTSD, and 
the veteran has not reported any signs or symptoms of PTSD.  
However, his representative reported in September 2002, that 
the veteran had "been advised to seek treatment by a 
psychiatrist, and to obtain the 'necessary' diagnosis."  The 
claims folder contains no record of the veteran's 
consultation with any psychiatrist.

The veteran's representative has repeatedly argued that the 
veteran should be afforded a VA psychiatric examination.  VA 
is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and 
symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In this case the veteran has not reported signs or symptoms 
of PTSD, and there is no competent evidence of a PTSD 
diagnosis.

VA is required to provide notice to claimants of what 
evidence is needed to substantiate their claims, of what 
evidence they are responsible for obtaining, and of what 
evidence VA will undertake to obtain.  The RO attempted to 
provide this notice in a letter dated in May 2002.  This 
notice was provided in accordance with the provisions of 38 
C.F.R. § 3.159(b)(1) and limited the appellant's time for 
response to 60 days.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the 
RO must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

2.  The RO should ask the veteran to 
provide information needed to obtain 
records of all psychiatric treatment he 
has received.  The RO should then take all 
necessary steps to obtain those records.

3.  If, after the requested development, 
the record contains competent evidence of 
a diagnosis, or signs and symptoms of 
PTSD; the RO should provide the veteran 
with a VA examination to determine whether 
he currently meets the criteria for a 
diagnosis of PTSD related to in-service 
stressors.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claims.  If the benefits sought continue 
to be denied the RO should issue a 
supplemental statement of the case.  
Thereafter, if appropriate, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


